Honorable G. A. Walters
county 4ttorney
San saba county
San Saba, Texas

Dear Siri                            Opinion No. O-2143
                                     Re: The gift of intoxidating
                                          liquors to infants.

        Your request for an opinion upon the above stated subjeot has been
received and aonsidered by this depal-tment. To wrreotly present your
problem, we quote as,follons from your letter:

             "I desire to prosecute a bootlegger here at
        San Saba for giving whiskey and beer to each of
        four minor girls causing them all to get drunk.
        The ages of the girls range from fifteen to seven-
        teen years and I do not find but one artiole in
        the Penal Code to-wit, Art. 693 makes it a penal-
        ty of not lessthen #25&O nor more than #loo. . . .

             "I am wondering whether Artiole 693 has been
        repealed by the Texas Liquor Law? If so, can you
        aite me to any statute making it a violation of law
        to give intoxicating liquor to a minor?"

        Article 693, Penal Code of Texas, reads as follows:

             "1Layperson who shall give or deliver, orcause
        tobe.given or delivered, or bs in any may concerned
       .itithe gift or delivery of any spiritous, vinous.
       malt or intoxioating liquors to any person under the
        age of twenty-one,years, without the written consent
        of the parent or guardian of such minor, or any per-
        son. who, as agent for or employed by an express oom-
       .prjnyor other common carrier, or who, as agent for or
        employe of any other person, firm, or corporation, delivers
        or causes to be delivered, any spiritous, vinous, malt
        or intoxicating liquors to any person under the age of
        twenty-one years, whether consigned to such person or
       ~to some other person, without the written oonsent of
        the parent or guardian of suchminor sHal1 be fined
        not less than twenty-five nor more than one hudred
        dollars. Acts 1909, p. 119."
Honorable 0. A. Halters, Page 2 (O-2143)



        &tide   1, Seation 49, H.B. 7'7,Aots 1935, 44th Legislature,
Second Called Session, provided that:

               "Sec. 49, Chapter 7 of Title II, Penal Code of
          Texas of 1925, and all amendments thereto are hereby
          expressly repealed. Title 80, Revised Civil Statutes,
          1925, and all amendments thereto are hereby expressly
          repealed.*

        Chapter 7, Title 11 of the Revised Crjminal Statutes of 1925;
related to the use and sale of intoxicating liquors and~included hrti-
clea 666 and 694. Article 693, relating to the gift or delivery of in-
intoxicants to minors, was expressly repealed thereby.
             .,
       'Section (b) of Artiole 666-26 provides thatr

                "0).   It shall further be unlawful for any person
          tomklioti~nglysell any liquor to any person under tire&y-
          'one (2l).years    age;or to any person who'is intoxioat-
          ed, or'to any habitual drunkard, or to any insane person.
          Acts,.l935,44th Leg., 2nd C.S., p. 1795, ch. 467, Art. 1,
           @ 26; A&s 1937,.45th Leg., p. 1053, ch. 446, g34.e
           (Cnderscoring ours)

          Obviously, this does not govern nor apply to the oase now before
us.

         Consequently, it is our opinion, and you are respectfully advised,
 that there is no express nor implied provision intie present laws of this
 State whereby a county official or any person or persons charged with the
 administration and enforcement of the Liquor Control Act can prosecute
ariminally those 'personsguilty of giving intoxicating liquors to ohildrsa
 under age.

             However, for your information and aonsideration, wa refer you
to Article 534, Vernon's Annotated Penal Code, and Artiale 1083, Code of
Criminal Procedurei' These statuory provisions relate to, and provide pun-
ishment for, those who contribute to the delinquency of a child under the
age of seventeen.

          Trusting that the above satisfactorily answers your inquiry; we
 remain

                                               Yours very truly

                                            ATTOREEYGEEERALOFTEXAS

GWXLM                                       By s/W.   J. Fanning
APPROVED APR 19 1940                               X6. J. Fanning
s/ Gerald C. l"la&                           By s/ Grundy Wiili&ss
ATTCRERY GEXERAL OF~TEXAS                          Grundy Williams